      1:20-cv-02166-SAL          Date Filed 11/16/20       Entry Number 39        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

 Justin Grant Price,                                          Case No. 1:20-cv-2166-SAL

                            Plaintiff,

 v.
                                                                        ORDER
 Nurse Ms. Karissa,


                            Defendant.



       This matter is before the Court for review of the September 28, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Shiva V. Hodges, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 36]. In

the Report, the Magistrate Judge recommends this case be dismissed with prejudice for failure to

prosecute. Id. No party filed objections to the Report, and the time to do so has passed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the Court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).




                                                  1
      1:20-cv-02166-SAL        Date Filed 11/16/20    Entry Number 39        Page 2 of 2




       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, this case is DISMISSED with prejudice

pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.

                                                          /s/Sherri A. Lydon
       November 16, 2020                                  Sherri A. Lydon
       Florence, South Carolina                           United States District Judge




                                               2
